Citation Nr: 0834645	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  07-39 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The veteran served on active military duty from May 1945 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating action in 
which the Department of Veterans Affairs Regional Office (RO) 
in St. Petersburg, Florida denied service connection for a 
low back disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, & 5126 (West 2002 & Supp. 2008).  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Review of the claims folder shows that the veteran has not 
received proper VCAA notice.  The June 2007 VCAA letter sent 
by the RO to the veteran addresses the evidence is needed to 
support a pension claim rather than a service connection 
claim.  A remand is necessary to correct this procedural 
deficiency.  

The veteran contends that carrying a back pack in basic 
training caused his back wound to become irritated, which 
resulted in his currently diagnosed back disability.  He 
claims that the pre-existing knife wound to his back had not 
completely healed and that current back pathology is related 
to service.  Service treatment records also show the 
veteran's complaints of back pain in August and October 1945.  
August 1945 service treatment records include the notation 
"orthopedic clearance."  October 1945 service treatment 
records reflect that orthopedic and neurological examinations 
were "essentially negative" and it was recommended that the 
veteran not be retained for service due to inadaptability.  

Private medical records dated from November 1972 to August 
1973 show the veteran reported low back pain, and X-rays 
noted defects of his lumbosacral spine.  In his initial claim 
for pension benefits in August 1974, the veteran dated the 
onset of his herniated disc as 1963.  An October 1974 VA 
examination diagnosed the veteran with residuals of an injury 
to his lumber spine.  A June 1984 private medical record 
states that the veteran's back problems "[date] back some 20 
years" when he picked up a man and sustained an injury to 
the back.  An April 2007 VA spine examination shows diagnoses 
of degenerative disk disease of the lumbar, thoracic, and 
cervical spine, but does not discuss the etiology of the 
veteran's back disability.  The April 2007 examiner did not 
review the claims file but did note that the veteran receives 
Social Security disability benefits.  

On remand, the veteran should be given an opportunity to 
undergo a current VA examination that addresses the nature, 
extent, and etiology of his low back disability pathology.  
On examination, the examiner should have access to, and an 
opportunity to review, the veteran's claims folder in 
conjunction with the evaluation.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2007); and McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's 
duty to assist veterans, pursuant to the VCAA, includes the 
duty to obtain a medical examination and/or opinion when 
necessary to make a decision on a claim).  


Accordingly, the case is REMANDED for the following action:

1.  Review the claims folder and ensure 
that all notification and development 
action required by the VCAA are fully 
complied with and satisfied. Specifically:  

(a) Notify the veteran of the information 
and evidence necessary to substantiate his 
claim;

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable efforts 
to obtain relevant records not in the 
custody of a Federal department or agency 
and will make as many requests as are 
necessary to obtain relevant records from 
a Federal department or agency;

(d) Provide the veteran with an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for his claim.  

2.  Request all records related to the 
veteran's claim for disability benefits 
from the Social Security Administration; 
including all medical records and copies 
of all decisions or adjudications.  

3.  Schedule the veteran for a pertinent 
VA examination to determine the nature, 
extent, and etiology of his back 
disability(ies).  The claims folder and a 
copy of this Remand must be made available 
to the examiner in conjunction with the 
examination.  All indicated studies, 
including X-rays, should be conducted.  
All pertinent pathology should be noted in 
the examination report.  

The examiner should indicate whether the 
laceration to the back underwent an 
increase in severity, and if so, whether 
it was beyond the natural progress.  

For any additional disability to the back, 
is there a 50 percent probability or 
greater that it had its onset in service 
or is otherwise related to active duty.  A 
complete rationale should be given for all 
opinions reached.  

4.  Following the completion of the above, 
the issue of entitlement to service 
connection for a low back disability 
should be re-adjudicated.  If the decision 
remains in any way adverse to the veteran, 
he should be provided with an SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 




Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2007).


